DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd et al., hereinafter Lloyd, “Quantum algorithms for topological and geometric analysis of data,” December 2015 in view of Dey et al., hereinafter Dey, “Improved Image Classification using Topological Persistence,” 2017.

Regarding Claim 1, Lloyd teaches a system, comprising: 
a memory that stores computer executable components (Lloyd Page 3, paragraph 2, see quantum random access memory that stores algorithms for execution on a quantum computer); and 
a processor that executes the computer executable components stored in the memory (Lloyd Page 3, paragraph 2, see quantum computer), wherein the computer executable components comprise: 
a topological component that employs one or more quantum computing operations to identify one or more persistent homology features of a topological simplicial structure (Lloyd Page 8, paragraph 3, wherein persistent homology features of a simplicial complex are identified using a quantum algorithm).
Lloyd does not explicitly teach a topological classifier component that employs one or more machine learning models to classify the topological simplicial structure based on the one or more persistent homology features.
Dey teaches a topological classifier component that employs one or more machine learning models to classify the topological simplicial structure based on the one or more persistent homology features (Dey Section 1, paragraph 7, and Section 2, paragraphs 1-3, wherein machine learning models utilize persistent homology for classification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lloyd and Dey because it would only involve simple substitution of the quantum algorithm of Lloyd to determine persistent homology features to improve on the determination of persistent homology features as taught by Dey, yielding the predictable results of improved algorithm speed and accuracy.

Regarding Claim 2, Lloyd further teaches wherein the topological component employs the one or more quantum computing operations to: 
construct one or more quantum representations of the topological simplicial structure corresponding to one or more scanned, swept, varied, multiple, or a multitude of homological scales and pairwise distances between data points of the topological simplicial structure (Lloyd Pages 7-9, wherein a quantum representation of the simplicial complex is constructed); and 
expand a superposition over all simplices in the topological simplicial structure to run over all possible sign allocations (Lloyd Page 7, wherein superposition is performed).

Regarding Claim 3, Lloyd further teaches wherein the computer executable components further comprise: 
an algorithmic engine component that employs one or more algorithms to determine a kernel of a graph Laplacian matrix restricted to a quantum representation of the topological simplicial structure at a defined homological persistent scale (Lloyd page 3, paragraphs 2-3, wherein kernels of a Laplacian are determined within a boundary).

Regarding Claim 4, Lloyd further teaches wherein the computer executable components further comprise: 
an algorithmic engine component that employs one or more algorithms to determine one or more Betti numbers corresponding to a quantum representation of the topological simplicial structure at a defined homological persistent scale (Lloyd page 5, paragraph 2, wherein Betti numbers of the simplicial complex are determined).

Regarding Claim 5, Lloyd further teaches wherein the computer executable components further comprise: 
an algorithmic engine component that employs at least one of a quantum phase estimation (QPE) algorithm, a variational quantum eigensolver (VQE) algorithm, or a hybrid Bayesian phase learning (β-QPE) algorithm to determine at least one of a kernel of a graph Laplacian matrix or one or more Betti numbers corresponding to a quantum representation of the topological simplicial structure at a defined homological persistent scale (Lloyd pages 3-4, wherein quantum eigensolver algorithms are used to determine kernels and Betti numbers).

Regarding Claim 6, Lloyd does not explicitly teach wherein the topological classifier component employs the one or more machine learning models to classify the topological simplicial structure based on the one or more persistent homology features and one or more image classification features, and wherein the one or more machine learning models are selected from a group consisting of a classical artificial intelligence model, a classical machine learning model, a quantum artificial intelligence model, and a quantum machine learning model.
Dey teaches wherein the topological classifier component employs the one or more machine learning models to classify the topological simplicial structure based on the one or more persistent homology features and one or more image classification features (Dey Section 1, paragraph 7, and Section 2, paragraphs 1-3, wherein machine learning models utilize persistent homology for classification), and wherein the one or more machine learning models are selected from a group consisting of a classical artificial intelligence model, a classical machine learning model, a quantum artificial intelligence model, and a quantum machine learning model (Dey Section 2, paragraphs 1-3, wherein classical machine learning models are used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lloyd and Dey because it would only involve simple substitution of the quantum algorithm of Lloyd to determine persistent homology features to improve on the determination of persistent homology features as taught by Dey, yielding the predictable results of improved algorithm speed and accuracy.

Regarding Claim 7, Lloyd further teaches wherein the topological component employs the one or more quantum computing operations to identify the one or more persistent homology features of the topological simplicial structure to facilitate reduced computational costs of a non-quantum processor (Lloyd page 3, wherein the quantum algorithms provide faster computation).

Regarding Claim 8, Lloyd teaches a computer-implemented method (Lloyd Page 3, paragraph 2, see quantum computer), comprising: 
employing, by a system operatively coupled to a processor, one or more quantum computing operations to identify one or more persistent homology features of a topological simplicial structure (Lloyd Page 8, paragraph 3, wherein persistent homology features of a simplicial complex are identified using a quantum algorithm).
Lloyd does not explicitly teach employing, by the system, one or more machine learning models to classify the topological simplicial structure based on the one or more persistent homology features.
Dey teaches employing, by the system, one or more machine learning models to classify the topological simplicial structure based on the one or more persistent homology features  (Dey Section 1, paragraph 7, and Section 2, paragraphs 1-3, wherein machine learning models utilize persistent homology for classification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lloyd and Dey because it would only involve simple substitution of the quantum algorithm of Lloyd to determine persistent homology features to improve on the determination of persistent homology features as taught by Dey, yielding the predictable results of improved algorithm speed and accuracy.

Regarding Claim 9, Lloyd further teaches employing, by the system, the one or more quantum computing operations to construct one or more quantum representations of the topological simplicial structure corresponding to one or more scanned, swept, varied, multiple, or a multitude of homological scales and pairwise distances between data points forming the topological simplicial structure (Lloyd Pages 7-9, wherein a quantum representation of the simplicial complex is constructed).

Regarding Claim 10, Lloyd further teaches employing, by the system, one or more algorithms to determine a kernel of a graph Laplacian matrix restricted to a quantum representation of the topological simplicial structure at a defined homological persistent scale (Lloyd page 3, paragraphs 2-3, wherein kernels of a Laplacian are determined within a boundary).

Regarding Claim 11, Lloyd further teaches employing, by the system, one or more algorithms to determine one or more Betti numbers corresponding to a quantum representation of the topological simplicial structure at a defined homological persistent scale (Lloyd page 5, paragraph 2, wherein Betti numbers of the simplicial complex are determined).

Regarding Claim 12, Lloyd further teaches employing, by the system, at least one of a quantum phase estimation (QPE) algorithm, a variational quantum eigensolver (VQE) algorithm, or a hybrid Bayesian phase learning (β -QPE) algorithm to determine at least one of a kernel of a graph Laplacian matrix or one or more Betti numbers corresponding to a quantum representation of the topological simplicial structure at a defined homological persistent scale (Lloyd pages 3-4, wherein quantum eigensolver algorithms are used to determine kernels and Betti numbers).

Regarding Claim 13, Lloyd does not explicitly teach employing, by the system, the one or more machine learning models to classify the topological simplicial structure based on the one or more persistent homology features and one or more image classification features, wherein the one or more machine learning models are selected from a group consisting of a classical artificial intelligence model, a classical machine learning model, a quantum artificial intelligence model, and a quantum machine learning model.
Dey teaches employing, by the system, the one or more machine learning models to classify the topological simplicial structure based on the one or more persistent homology features and one or more image classification features (Dey Section 1, paragraph 7, and Section 2, paragraphs 1-3, wherein machine learning models utilize persistent homology for classification), wherein the one or more machine learning models are selected from a group consisting of a classical artificial intelligence model, a classical machine learning model, a quantum artificial intelligence model, and a quantum machine learning model (Dey Section 2, paragraphs 1-3, wherein classical machine learning models are used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lloyd and Dey because it would only involve simple substitution of the quantum algorithm of Lloyd to determine persistent homology features to improve on the determination of persistent homology features as taught by Dey, yielding the predictable results of improved algorithm speed and accuracy.

Regarding Claim 14, Lloyd further teaches employing, by the system, the one or more quantum computing operations to identify the one or more persistent homology features of the topological simplicial structure to facilitate reduced computational costs of a non-quantum processor (Lloyd page 3, wherein the quantum algorithms provide faster computation).

Regarding Claim 15, Lloyd teaches a computer program product facilitating quantum topological classification (Lloyd Page 3, paragraph 2, see quantum random access memory that stores algorithms for execution on a quantum computer), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 
employ, by the processor, one or more quantum computing operations to identify one or more persistent homology features of a topological simplicial structure (Lloyd Page 8, paragraph 3, wherein persistent homology features of a simplicial complex are identified using a quantum algorithm).
Lloyd does not explicitly teach employ, by the processor, one or more machine learning models to classify the topological simplicial structure based on the one or more persistent homology features.
Dey teaches employ, by the processor, one or more machine learning models to classify the topological simplicial structure based on the one or more persistent homology features (Dey Section 1, paragraph 7, and Section 2, paragraphs 1-3, wherein machine learning models utilize persistent homology for classification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lloyd and Dey because it would only involve simple substitution of the quantum algorithm of Lloyd to determine persistent homology features to improve on the determination of persistent homology features as taught by Dey, yielding the predictable results of improved algorithm speed and accuracy.

Regarding Claim 16, Lloyd further teaches wherein the program instructions are further executable by the processor to cause the processor to: 
employ, by the processor, the one or more quantum computing operations to construct one or more quantum representations of the topological simplicial structure corresponding to one or more scanned, swept, varied, multiple, or a multitude of homological scales and pairwise distances between data points of the topological simplicial structure (Lloyd Pages 7-9, wherein a quantum representation of the simplicial complex is constructed).

Regarding Claim 17, Lloyd further teaches wherein the program instructions are further executable by the processor to cause the processor to: 
employ, by the processor, one or more algorithms to determine a kernel of a graph Laplacian matrix restricted to a quantum representation of the topological simplicial structure at a defined homological persistent scale (Lloyd page 3, paragraphs 2-3, wherein kernels of a Laplacian are determined within a boundary).

Regarding Claim 18, Lloyd further teaches wherein the program instructions are further executable by the processor to cause the processor to: 
employ, by the processor, one or more algorithms to determine one or more Betti numbers corresponding to a quantum representation of the topological simplicial structure at a defined homological persistent scale (Lloyd page 5, paragraph 2, wherein Betti numbers of the simplicial complex are determined).

Regarding Claim 19, Lloyd further teaches wherein the program instructions are further executable by the processor to cause the processor to: 
employ, by the processor, at least one of a quantum phase estimation (QPE) algorithm, a variational quantum eigensolver (VQE) algorithm, or a hybrid Bayesian phase learning (β -QPE) algorithm to determine at least one of a kernel of a graph Laplacian matrix or one or more Betti numbers corresponding to a quantum representation of the topological simplicial structure at a defined homological persistent scale (Lloyd pages 3-4, wherein quantum eigensolver algorithms are used to determine kernels and Betti numbers). 

Regarding Claim 20, Lloyd does not explicitly teach wherein the program instructions are further executable by the processor to cause the processor to: 
employ, by the processor, the one or more machine learning models to classify the topological simplicial structure based on the one or more persistent homology features and one or more image classification features, and wherein the one or more machine learning models are selected from a group consisting of a classical artificial intelligence model, a classical machine learning model, a quantum artificial intelligence model, and a quantum machine learning model.
Dey teaches wherein the program instructions are further executable by the processor to cause the processor to: 
employ, by the processor, the one or more machine learning models to classify the topological simplicial structure based on the one or more persistent homology features and one or more image classification features (Dey Section 1, paragraph 7, and Section 2, paragraphs 1-3, wherein machine learning models utilize persistent homology for classification), wherein the one or more machine learning models are selected from a group consisting of a classical artificial intelligence model, a classical machine learning model, a quantum artificial intelligence model, and a quantum machine learning model (Dey Section 2, paragraphs 1-3, wherein classical machine learning models are used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lloyd and Dey because it would only involve simple substitution of the quantum algorithm of Lloyd to determine persistent homology features to improve on the determination of persistent homology features as taught by Dey, yielding the predictable results of improved algorithm speed and accuracy.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851